Case 8:15-cr-00097-JDW-TGW Document 373 Filed 06/15/21 Page 1 of 4 PageID 1553




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION


 UNITED STATES OF AMERICA

 v.                                                                       Case No. 8:15-cr-97-T-27TGW

 LUIS EDUARDO REY-DURIER
 _______________________________/

                                                       ORDER

        BEFORE THE COURT are Defendant Rey-Durier’s “Motion for Compassionate Release

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i); the First Step Act of 2018; CFR 571.16 and/or Program

 Statement 5050.50 with Memorandum of Law” and “Annexation to His Motion for Compassionate

 Release” (Dkts. 367, 370). No response is necessary. The motion is DENIED.

        Rey-Durier stands convicted of one count of conspiracy to possess with intent to distribute

 five kilograms or more of cocaine while on board a vessel subject to the jurisdiction of the United

 States. (Dkt. 174 at 1). He was sentenced to 180 months imprisonment, followed by 5 years of

 supervised release. (Id. at 2-3). He did not appeal. His prior motions for compassionate release and

 for reconsideration were denied. (Dkts. 359, 362, 363, 364).

        Rey-Durier again seeks compassionate release based on what he contends are

 “extraordinary and compelling” reasons, specifically “his age of 68 years, his health, and years of

 incarceration, post-rehabilitation.” 1 (Dkt. 367 at 1). He asserts that he “suffers from high

 cholesterol, his obesity (body mass index [BMI] of 30 or higher), hypertension, low thyroid,

 chronic/severe knee pain, and he is a former smoker.” (Id. at 7-8). He further notes that he has

 served “50% of the sentence imposed,” and “has taught GED classes” and “helped other inmates


        1
            Elsewhere in his motion, Rey-Durier asserts that he is 69 years old. See (Dkt. 367 at 8).

                                                            1
Case 8:15-cr-00097-JDW-TGW Document 373 Filed 06/15/21 Page 2 of 4 PageID 1554




 receive their G.E.D. and other educational feats.” (Id. at 2-3). He also raises concerns relating to

 possible exposure to Covid-19 and complications due to his underlying medical conditions and

 age. (Id. at 1-3, 8-15). However, he is not entitled to compassionate release.

        The First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow a defendant to seek

 compassionate release with the court after fully exhausting administrative remedies available to

 him following the failure of the Bureau of Prisons (”BOP”) to bring a motion on his behalf, or 30

 days after the warden receives the request to bring such a motion, whichever is earlier. See First

 Step Act of 2018, § 603(b); see United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021) (finding

 that the exhaustion requirement is not jurisdictional). Although Rey-Durier provides

 documentation reflecting that he sent a request to the warden on April 17, 2021, he has not shown

 that he appealed the denial of his request. (Dkt. 367-1 at 1-2). And his motion for compassionate

 release was dated on May 3, 2021. (Dkt. 367 at 19). In any event, even if he has exhausted his

 administrative remedies, he has not shown an “extraordinary and compelling reason” warranting

 compassionate release.

        While § 3582(c)(1)(A) provides for a sentence reduction based on “extraordinary and

 compelling reasons,” the reduction must be “consistent with applicable policy statements issued

 by the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing

 Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The application notes to §

 1B1.13 list four circumstances as extraordinary and compelling under § 3582(c)(1)(A): (A) a

 serious medical condition; (B) advanced age and deteriorating health; (C) family circumstances;

 and (D) an extraordinary and compelling reason other than, or in combination with, (A)-(C), as

 determined by the Director of the BOP. § 1B1.13, cmt. n.1.




                                                  2
Case 8:15-cr-00097-JDW-TGW Document 373 Filed 06/15/21 Page 3 of 4 PageID 1555




        None of the reasons offered by Rey-Durier fall within these circumstances. Although he

 asserts that he suffers from various medical conditions, including high cholesterol, obesity,

 hypertension, low thyroid, knee pain, and a history of smoking, he does not provide medical

 documentation supporting his contention that such conditions have substantially diminished his

 ability to provide self-care. See (Dkt. 367 at 7-8); (Dkt. 367-1 at 4-61); see also United States v.

 Rind, 837 F. App’x 740, 743-44 (11th Cir. 2020) (affirming denial of compassionate release where

 defendant who had type II diabetes, hypertension, high blood pressure, and asthma did not

 “provide[] sufficient information regarding the severity of his medical conditions nor had he

 supported his allegations with medical records”). And although he contends that his “underlying

 medical conditions substantially diminish his ability to provide self-care” because he cannot

 “protect[] himself from contracting Covid-19,” courts in this Circuit, with which I agree, have

 found that “general concerns about possible exposure to COVID-19 do not meet the criteria for an

 extraordinary and compelling reason under U.S.S.G. § 1B1.13.” See United States v. Smith, No.

 8:17-cr-412-T-36, 2020 WL 2512883, at *6 (M.D. Fla. May 15, 2020); (Dkt. 367 at 11).

        Additionally, Rey-Durier does not identify age-based or family circumstances warranting

 release. See U.S.S.G. § 1B1.13, cmt. n.1. His circumstances do not warrant a sentence reduction

 under application note (D), especially when considering the factors listed in the BOP’s Program

 Statement 5050.50, available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf (last

 accessed June 15, 2021). Last, while his rehabilitation efforts are admirable, (Dkt. 367 at 15-17);

 (Dkt. 367-1 at 3); (Dkt. 370 at 3-4), rehabilitation alone is insufficient to warrant release. See 28

 U.S.C. § 994(t). In sum, his reasons are not encompassed within the “extraordinary and

 compelling” circumstances in the policy statement of § 1B1.13 and are, therefore, not consistent

 with § 1B1.13.


                                                  3
Case 8:15-cr-00097-JDW-TGW Document 373 Filed 06/15/21 Page 4 of 4 PageID 1556




          To the extent Rey-Durier contends that he has presented an extraordinary and compelling

 reason independent of U.S.S.G. § 1B1.13, the Eleventh Circuit Court of Appeals has rejected that

 contention. United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (concluding that

 “1B1.13 is an applicable policy statement for all Section 3582(c)(1)(A) motions, and Application

 Note 1(D) does not grant discretion to courts to develop ‘other reasons’ that might justify a

 reduction in a defendant’s sentence”); (Dkt. 367 at 4-7). Even if district courts have discretion to

 independently determine what constitutes an extraordinary and compelling reason, Rey-Durier has

 not established a basis to warrant compassionate release. Last, even if extraordinary and

 compelling reasons exist, the § 3553(a) factors do not weigh in favor of his release.2

          In summary, Rey-Durier has not demonstrated that compassionate release is warranted.

 Accordingly, his motion is DENIED. (Dkt. 367).

          DONE AND ORDERED this 15th day of June, 2021.


                                                         /s/ James D. Whittemore
                                                         JAMES D. WHITTEMORE
                                                         United States District Judge

 Copies to: Defendant, Counsel of Record




          2
             These factors aid the court in imposing a sentence that is “sufficient, but not greater than necessary . . . to
 reflect the seriousness of the offense and to promote respect for the law, the need for adequate deterrence, the need to
 protect the public, and the need to provide the defendant with educational or vocational training, medical care, or other
 correctional treatment.” United States v. Powers, 790 F. App’x 176, 181-82 (11th Cir. 2019) (citation omitted). In
 addition to these factors, “[t]he court must also consider the nature and circumstances of the offense and the history
 and characteristics of the defendant . . . .” United States v. Gonzalez-Villanueva, 810 F. App’x 809, 812 (11th Cir.
 2020) (citations omitted). The circumstances of Rey-Durier’s offense do not weigh in favor of release. Indeed,
 notwithstanding a prior conviction and ten-year sentence based on similar conduct, he was convicted of conspiracy to
 possess with intent to distribute five kilograms or more of cocaine while on board a vessel subject to the jurisdiction
 of the United States. (Dkt. 174 at 1); (Dkt. 265 at 11-13); (Dkt. 161 ¶ 26). Reducing his sentence, therefore, would
 not reflect the seriousness of his offense, promote respect for the law, provide just punishment, or adequately deter
 criminal conduct in the future.

                                                             4
